SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1122
CAF 12-00579
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF SHEILA A. GRIFFIN,
PETITIONER-RESPONDENT,

                     V                                              ORDER

LAMONT A. BARTON, JR., RESPONDENT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR RESPONDENT-APPELLANT.

RHIAN D. JONES, ROCHESTER, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (John J.
Rivoli, J.H.O.), entered February 21, 2012 in a proceeding pursuant to
Family Court Act article 8. The order, among other things, directed
respondent to stay away from petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court